Dear Mr. Lafser:
This letter is in response to your questions asking:
         Pursuant to Article III Section 47 of the Missouri Constitution regarding appropriations for state parks, must the General Assembly appropriate in a current appropriations period at least the same amount of funds as it appropriated in the previous appropriations period?
         Does the amount required to be appropriated by Section 47 of Article III of the Missouri Constitution include appropriations designated for capital improvements of State Parks and State Park property?
         Does said appropriation consist solely of general revenue? Shall said appropriation also include sources of funding such as the state park earnings fund and federal funds?
Section 47, Art. III, of the Missouri Constitution states:
              For twelve years beginning with the year 1961, the general assembly shall appropriate for each year out of the general revenue fund, an amount not less than that produced annually at a tax rate of one cent on each one hundred dollars assessed valuation of the real and tangible personal property taxable by the state, for the exclusive purpose of providing a state park fund to be expended and used by the agency authorized by law to control and supervise state parks, and historic sites of the state, for the purposes of the acquisition, supervision, operation, maintenance, development, control, regulation and restoration of state parks and state park property, as may be determined by such agency;  and thereafter the general assembly shall appropriate such amounts as may be reasonably necessary for such purposes.
              The amount required to be appropriated by this section may be reduced to meet budgetary demands provided said appropriation is not less than that appropriated for the prior similar appropriation period.
In our view the only part of § 47 which is presently effective is the phrase we have underscored. The second paragraph of § 47 relates to the formula provision contained in the first paragraph of § 47 which no longer applies.
Therefore, we conclude that the appropriation for state parks can be less than that appropriated in previous periods. It need be only the amount believed reasonably necessary by the general assembly. The appropriation for parks under Art. III, § 47 includes the amounts for capital improvements and can be made up of funds other than general revenue.
Very truly yours,
                                  JOHN ASHCROFT Attorney General